Exhibit 10.1

2016 Cash Bonus Plan


Eligible Employees: Executive Officers, Vice Presidents, Directors, Managers,
and Individual


•
Bonus target payouts based on a percentage of base salary.



•
Payouts to CEO, CFO and CMO will be entirely based on achievement of corporate
revenue, EBITDA, and free cash flow targets with 50% payable upon the
achievement of certain minimum target levels, and 100% payable upon the
achievement of certain maximum target levels.



•
Payouts to VP's are based 50% on the above corporate targets, and 50% based on
management business objectives.



•
Payouts to Directors are based 30% on the above corporate targets, and 70% based
on management business objectives.



•
Payouts to Managers are based 0% on the above corporate targets, and 100% based
on management business objectives.



•
Payouts to Individuals are based 0% on the above corporate targets, and 100%
based on management business objectives.



•
Maximum Bonus Amounts are as follows (expressed as a percentage of base salary):





    
CEO
75%
CMO
50%
CFO
50%
VPs
25%
Directors
15%
Managers
10%
Individual
5%






